DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Allowable Subject Matter
Claims 1-11, 13-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance of independent claims 1 and 13: none of the references either singularly or in combination teach or fairly suggest a transmitting a request signal for requesting authentication information to the printing apparatus via the communication unit; receiving the authentication information via the communication unit; in a case where the authentication information is 
Tsuji’789 shows a PC connecting to a MFP using Wi-Fi connection in a case where re-establishing connection without entering of a password. Tsuji’789 do not include all the detailed combined limitations included in the claim including a transmitting a request signal for requesting authentication information to the printing apparatus via the communication unit; receiving the authentication information via the communication unit; in a case where the authentication information is received, generating an authentication code based on the authentication information; requesting use of the predetermined function provided by the printing apparatus using the authentication code, via the communication unit without accepting the authentication code for the use of the predetermined function from a user; generating a print job used for printing executed by the   
Yokoyama (US 2018/0285029) A1 shows in paragraph [0049] once the information processing apparatus completes the pairing processing with the communication apparatus it is possible to hereinafter execute the GATT communication with the communication apparatus without the input of the PIN code by the user. It should be noted that the configuration has been described above in which the user is asked to input the PIN code displayed on the PIN code input screen 410 to the PIN code input area a configuration may also be adopted in which the PIN code is set as fixed information (which is not to be arbitrarily changed by the user) and is stored in the information processing apparatus together with the installation of the printing application, so that the communication apparatus is notified of the PIN code without the input by the user. Yokoyama do not include all the detailed combined limitations included in the claim including a transmitting a request signal for requesting authentication information to the printing apparatus via the communication unit; receiving the authentication information via the   
Kadota (US 2018/0054536 A1) shows in Paragraph [0069] shows the information processing apparatus can execute GATT communication with the communication apparatus without the user inputting the PIN code the PIN code  is stored in the information processing apparatus together with the installation of the print application. Consequently, the communication apparatus is notified of the PIN code without the user inputting the PIN code. Kadota do not include all the detailed combined limitations included in the claim including a transmitting a request signal for requesting authentication information to the printing apparatus via the communication unit; receiving the authentication   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675